United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2448
                                   ___________

David W. Bailey,                         *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Western District of Missouri.
Department of Elementary and             *
Secondary Education, a branch of the *
government of the State of Missouri;     *
Ronald W. Vessell, in his individual     *
and official capacities; Neil Scully, in *
his individual and official capacities,   *
                                         *
              Appellees.                 *
                                     __________

                             Submitted: February 14, 2006
                                Filed: June 23, 2006
                                 ___________

Before RILEY, MELLOY, and BENTON, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       David W. Bailey (Bailey), a former employee of the Missouri Department of
Elementary and Secondary Education, sued his employer and his supervisors
(collectively, DESE), alleging they terminated his contract in response to protected
speech Bailey made on matters of public concern. Following a jury trial, the jury
found certain instances of Bailey’s speech were motivating factors in DESE’s
decision to terminate Bailey’s contract. After the verdict, the district court1 entered
judgment as a matter of law against Bailey, holding Bailey’s speech was not protected
under the First Amendment, and even if it were, Bailey’s termination was justified
based on the balancing test enunciated in Pickering v. Board of Education, 391 U.S.
563 (1968). Bailey appeals, and we affirm.

I.    BACKGROUND
      Bailey is a psychologist who was under contract with DESE to provide
consultation services for DESE’s Social Security Disability Determinations Unit
(DDU). Bailey’s consulting duties entailed reviewing disability benefits cases to
determine whether the claims contained proper evidence supporting an award or
denial of benefits.

       In approximately 1999, Missouri and nine other states began a pilot program
called “prototype” instituted by the Social Security Administration (SSA) to
implement new procedures designed to streamline the benefits application review
process. As part of the procedures, DESE was permitted to use Speech and Language
Pathologists (SLPs) to help assess speech and language pathologies in child benefits
cases. Before this federal regulatory change, consultants like Bailey offered opinions
about an applicant’s mental health as well as speech and language problems raised
in an application. After the change, SLPs could sign off on approval of claims based
on speech and language pathologies; thus, it was common for both an SLP and a
mental health consultant to review the same file for separate consideration.

      In implementing the prototype procedures, DDU Deputy Administrator Neil
Scully (Scully) adopted a target allowance rate representing the level of claim
allowance under the old procedures. The goal was that the allowance rate under the


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                         -2-
prototype procedures should be at least equal to the allowance rate under the old
system.

        Bailey expressed concerns about what he believed to be a quota system,
contending some claimants, especially children with speech and language
pathologies, were being awarded benefits to which they were not entitled. Bailey
testified he consistently spoke out to supervisors and managers about his concerns.
Others testified Bailey’s position was a “well-known fact.”

       In early 2001, Scully called a meeting with Bailey and other management
employees in the office of Bailey’s supervisor, Carolyn Otterson (Otterson), to
address problems with Bailey’s unwillingness to sign off on SLP decisions,
particularly one SLP’s complaint about Bailey’s denial of a case. Bailey testified he

      reiterated why I was making the conclusions I was making [about
      particular cases], that I looked at things on a case by case basis and that
      I was following the regulations. . . . And the main thrust of that meeting
      was that Mr. Scully liked the numbers he was getting. . . . He told me
      to comply with that in no uncertain terms if I wanted to stay with the
      program.

Bailey claims he expressed his concern that “blind adherence to an allowance rate
would conflict with a consultant’s professional judgment and the case by case nature
of the system,” and Scully told Bailey he better “stick with the program.”

       In the summer of 2001, Bailey began to have personality clashes and
professional disagreements with a fellow consultant. On August 30, 2001, Bailey and
Scully met at a conference. They privately argued about the SLP program and a
report Scully had received about Bailey engaging in unprofessional conduct with an
SLP. Other complaints about Bailey climbed the supervisory ladder to Scully, who
eventually forwarded the complaints to his boss, DESE Assistant Commissioner

                                         -3-
Ronald Vessell (Vessell). On September 10, 2001, Bailey drafted and sent via
facsimile a letter to Vessell, making “an official complaint in regards to . . . Scully”
and detailing professional disagreements Bailey and Scully had over Scully’s award
target goal and the SLP program. On the same day, Vessell and Scully met to discuss
Bailey, and Vessell terminated Bailey’s contract. Vessell claims he did not read the
letter before terminating Bailey’s contract, but the jury found the letter was a
“motivating factor” in DESE’s decision to terminate Bailey’s contract.

       Before trial, the district court asked the parties to draft proposed jury
instructions that “specifically describe the speech which forms the basis for the
claim.” Bailey failed to identify specifically the particular speech, instead proposing
as an instance of speech, “Plaintiff’s repeated, open criticism about established
allowance quotas and wrongful allowances as stated to Neil Scully and supervisors”
and Bailey’s September 10, 2001, letter to Vessel. The district court then drafted its
own instructions, identifying three specific instances of alleged speech for jury
consideration: (1) Bailey’s statements during the early 2001 meeting in Otterson’s
office; (2) Bailey’s statements to Scully at the conference on August 30, 2001; and
(3) the September 10, 2001, letter to Vessell.

       During the four-day trial, the district court, over Bailey’s objection, sua sponte
drafted special jury interrogatories regarding the balancing of Bailey’s interests
against those of DESE, based on the Pickering balancing test. Pickering, 391 U.S.
at 568-73; see Connick v. Myers, 461 U.S. 138, 166-67 (1983). The jury determined
Bailey’s statements during the meeting in Otterson’s office and Bailey’s letter to
Vessell, but not Bailey’s statements to Scully at the conference, were motivating
factors in DESE’s decision to terminate Bailey’s contract. The jury also found, in
response to the Pickering special interrogatories, Bailey’s statements during the
meeting in Otterson’s office and Bailey’s letter to Vessell “cause[d], or could . . . have
caused, disharmony or disruption in the working relationship between those working
for [DESE],” and Bailey’s letter “impair[ed] his ability to perform his duties.”

                                           -4-
      Following trial, the district court directed judgment as a matter of law in
DESE’s favor, holding Bailey’s speech was not entitled to First Amendment
protection, and even if it were, application of the Pickering balancing test favored
DESE.

II.    DISCUSSION
       We review de novo the district court’s grant of judgment as a matter of law.
See Spruce v. Sargent, 149 F.3d 783, 785 (8th Cir. 1998). In doing so, we draw all
reasonable inferences in Bailey’s favor, and we neither make credibility
determinations nor weigh the evidence. See Reeves v. Sanderson Plumbing Prods.,
Inc., 530 U.S. 133, 150-51 (2000) (citations omitted).

      A.      Speech Protected by the First Amendment
      Bailey argues the district court erred in directing judgment against him and
holding his speech was not entitled to First Amendment protection.2 Public employee
speech is protected from retaliation, in certain circumstances, if the speech addresses
a matter of public concern. Garcetti v. Ceballos, 126 S. Ct. 1951, 1958 (2006) (citing

      2
        To succeed on a First Amendment retaliation claim, a public employee
plaintiff must show: (1) he engaged in protected speech, that is, speech on a matter
of public concern; (2) his interest as a citizen in commenting on the issue outweighs
the public employer’s interest in promoting efficient public service; and (3) his
speech was a motivating factor in the action taken against him. Howard v. Columbia
Pub. Sch. Dist., 363 F.3d 797, 801 (8th Cir. 2004), cert. denied, 543 U.S. 956; see
Garcetti v. Ceballos, 126 S. Ct. 1951, 1958 (2006) (citing Connick, 461 U.S. at 147,
Pickering, 391 U.S. at 568). The first issue is a question of law, and was the subject
of the district court’s judgment. See Kincade v. City of Blue Springs, Mo., 64 F.3d
389, 395 (8th Cir. 1995). The second issue is the Pickering balancing test. It is a
question of law and was also the subject of the district court’s ruling, although its
underlying factual questions should be and were submitted to the jury. See Belk v.
City of Eldon, 228 F.3d 872, 881 (8th Cir. 2000). The third issue is one of fact and
was determined by the jury’s verdicts. See de Llano v. Berglund, 282 F.3d 1031,
1036 (8th Cir. 2002).

                                         -5-
Connick, 461 U.S. at 147, Pickering, 391 U.S. at 568); Shands v. City of Kennett, 993
F.2d 1337, 1344-46 (8th Cir. 1993). “So long as employees are speaking as citizens
about matters of public concern, they must face only those speech restrictions that are
necessary for their employers to operate efficiently and effectively.” Garcetti, 126 S.
Ct. at 1968. When the state is acting as the employer of a public employee, we focus
“on the role the employee . . . assumed in advancing the particular expressions: that
of a concerned public citizen, informing the public that the state institution is not
properly discharging its duties . . . ; or merely as an employee, concerned only with
internal policies or practices which are of relevance only to the employees of that
institution.” Cox v. Dardanelle Pub. Sch. Dist., 790 F.2d 668, 672 (8th Cir. 1986)
(footnote and citation omitted). When the employee’s speech includes matters of
both public concern and personal interest, we

      must analyze the content, form, and context of the speech to determine
      whether the speaker was acting primarily as a concerned citizen or as an
      employee. If the speech was mostly intended to further the employee’s
      private interests rather than to raise issues of public concern, her speech
      is not protected, even if the public might have an interest in the topic of
      her speech.

Schilcher v. Univ. of Ark., 387 F.3d 959, 963 (8th Cir. 2004).

              1.      Jury Instructions
       Bailey preliminarily claims the district court abused its discretion by failing to
adopt Bailey’s proposed instruction, and instead limiting the jury to three instances
of speech. We review for abuse of discretion a claim of instructional error. B & B
Hardware, Inc. v. Hargis Indus., Inc., 252 F.3d 1010, 1012 (8th Cir. 2001). “[W]e
must determine whether the instructions, taken as a whole and viewed in light of the
evidence and applicable law, fairly and adequately submitted the issues in the case
to the jury. . . . [J]ury instructions do not need to be technically perfect or even a
model of clarity.” Id. at 1012 (citations and quotations omitted).

                                          -6-
         Although provided the opportunity to submit and resubmit proposed jury
instructions, Bailey failed to describe specifically for the district court all the speech
forming the basis for his claim. The district court was well within its discretion to
submit its own instructions, which relied on the evidence submitted at trial and
followed the recommendations of the Eighth Circuit Model Jury Instructions. See
Eighth Cir. Manual of Model Civil Jury Instructions § 5.71 n.5 (“To avoid difficult
questions regarding causation, it is very important to specifically describe the speech
which forms the basis for the [retaliation] claim. Vague references . . . often will be
inadequate; instead, specific reference to the time, place and substance of the speech
. . . is recommended.”).

             2.     Meeting in Otterson’s Office
       Bailey argues the statements he made during the meeting with Scully and
others in Otterson’s office in early 2001 touched upon matters of public concern.
Bailey claims he was acting as “a concerned citizen expressing reservations about
improper methods used by a public program which could lead to the misuse of public
funds,” specifically disagreeing with how SLPs were handling speech and language
issues, and expressing “his concern that blind adherence to an allowance rate would
conflict with a consultant’s professional judgment and the case by case nature of the
system.”

      While Bailey’s speech may have tangentially involved a matter of public
concern, his speech was concerned primarily with furthering his own interests.
Bailey spoke about how the prototype and SLP programs, as implemented by Scully
through the target allowance rate, conflicted with a counselor’s professional judgment
and would lead to false positives and misapplication of public funds by DESE. We
generally regard expenditure of public funds to be a matter of public concern, see
Kincade, 64 F.3d at 396; however, Bailey’s protests only peripherally pertained to
public fund payouts. Bailey’s testimony about the meeting demonstrates he was
concerned not with how DESE was discharging its public duties, but with how

                                           -7-
Scully’s implementation of new SSA policies affected such internal DESE policies
as how counselors such as Bailey could make case by case benefits determinations.

       The circumstances of the meeting also demonstrate Bailey’s motivation in
raising these concerns was not for public interest. The private meeting was called by
Scully and arose not out of Bailey’s “efforts to bring these [concerns] to light,” see
Campbell v. Ark. Dep’t of Corr., 155 F.3d 950, 959 (8th Cir. 1998) (citing Connick,
461 U.S. at 148), but out of an SLP’s complaint against Bailey concerning Bailey’s
denial of a particular case, and Bailey’s general unwillingness to sign off on SLP
decisions. Scully directed pointed questions at Bailey who generally responded with
yes or no answers. The meeting’s focus was Bailey’s unwillingness to follow DESE
rules. Any public interest issues Bailey expressed were secondary, never appealed,
and not made public. The district court therefore correctly concluded Bailey’s
statements during the meeting in Otterson’s office did not deserve First Amendment
protection. See Garcetti, 126 S. Ct. at 1960.

             3.     Letter to Vessell
       Bailey also argues the statements he made in his September 10, 2001, letter to
Vessell touched upon matters of public concern. The letter contained such phrases
as (1) consultants being asked “to sign off on cases, saying we agree with cases we
really do not”; (2) “Mr. Scully has gone against federal rules and regulations”;
(3) “Mr. Scully’s behaviors and actions in relation to me, the SLP project, and state
and federal laws and guidelines have been inappropriate, and may in fact be
fraudulent”; (4) “Mr. Scully has acted unprofessionally and unethically with me”;
(5) “some of the policies and actions being taken by Mr. Scully will have state and
national impact and implication”; and (6) Bailey considered himself “a perceived
government whistle blower.”

       Bailey’s letter appears tangentially to touch upon a matter of public concern,
but the letter primarily involved personal conflicts with Bailey’s supervisor Scully.

                                         -8-
The letter discusses (1) Scully’s actions toward Bailey and the fact Scully had Bailey
under investigation; (2) Scully’s “angry, accusatory, and threatening manner”; and
(3) Bailey’s “primary complaints with Mr. Scully.” Bailey’s vague comments
regarding fraud and legal violations appear only as support for Bailey’s personal
problems with Scully. Furthermore, Bailey did not address the letter to the public
outside of DESE, but only to Vessell, the agency’s Assistant Commissioner, a “factor
to be considered.” Buazard v. Meridith, 172 F.3d 546, 549 (8th Cir. 1999). Finally,
and perhaps most importantly, Bailey’s letter concluded with the statement, “I
consider any time I spend addressing this matter with you or the agency to be services
I am giving the state as a consultant,” clearly pointing to a conclusion Bailey was not
acting as a concerned public citizen, but as an employee concerned with being paid
for his time. See Garcetti, 126 S. Ct. at 1960 (“[W]hen public employees make
statements pursuant to their official duties, the employees are not speaking as citizens
for First Amendment purposes, and the Constitution does not insulate their
communications from employer discipline.”) Buazard, 172 F.3d at 548 (“When a
public employee’s speech is purely job-related, that speech will not be deemed a
matter of public concern.”). As with Bailey’s statements during the meeting in
Otterson’s office, we hold the district court correctly concluded Bailey’s letter to
Vessell did not touch upon a matter of public concern.

       B.     Pickering Balancing Test
       Even when a public employee speaks as a citizen on a matter of public concern,
“the First Amendment requires a delicate balancing of the competing interests
surrounding the speech and its consequences.” Garcetti, 126 S. Ct. at 1961. In
directing judgment against Bailey, the district court held, even if Bailey’s speech did
touch upon a matter of public concern, judgment against him was appropriate because
the Pickering balancing test weighs in DESE’s favor. Bailey disagrees, arguing
(1) the Pickering test does not apply to his case; (2) even if it did, the district court’s
special interrogatories were in error; and (3) even if they were not, application of the
test weighs in his favor.

                                           -9-
             1.     Whether the Pickering Balancing Test Applies
       Bailey first argues the Pickering balancing test does not apply to his case
because DESE (1) did not terminate Bailey’s contract for making protected speech,
thus the speech could not have disrupted the workplace; and (2) failed to proffer
sufficient evidence that Bailey’s speech had an adverse impact on his department.
See Sexton v. Martin, 210 F.3d 905, 911-12 (8th Cir. 2000).

      Bailey’s first argument fails. Just because DESE denied Bailey made protected
speech or it terminated his contract for making the speech does not mean DESE is
then estopped from alternatively arguing Bailey’s speech disrupted the workplace.
Employee speech can disrupt a workplace without rising to a level meriting discipline
by termination.

      Bailey’s second argument also is unpersuasive. Regarding Bailey’s speech
during the meeting in Otterson’s office, Bailey argued with his supervisor Scully and
other management level employees about the role SLPs were playing in disability
determinations. The meeting became quite heated, with Scully eventually giving
Bailey an ultimatum to behave or be fired. Bailey’s speech regarding the SLPs
eventually led to another confrontation with Scully at a conference. This is sufficient
evidence of disruption.

       Regarding Bailey’s letter to Vessell, in determining whether particular speech
caused disruption in the workplace and therefore is not protected, we have held
“[e]vidence of actual disruption . . . is not required in all cases.” Shands v. City of
Kennett, 993 F.2d 1337, 1344 (8th Cir. 1993); see also Germann v. City of Kansas
City, 776 F.2d 761, 765 (8th Cir. 1985) (“It is not necessary ‘for an employer to allow
events to unfold to the extent that the disruption of the office and the destruction of
working relationships is manifest before taking action.’” (quoting Connick, 461 U.S.
at 152)). Although such evidence is not required, sufficient evidence of disruption
exists in this case. Here, despite Vessell’s claim he did not read Bailey’s letter before

                                          -10-
firing him, the jury found the letter was a motivating factor behind Bailey’s
termination. The letter accused Bailey’s superiors of fraud and legal and ethical
violations. Such accusations are sufficient evidence of potential workplace
disruption.

               2.     Jury Instructions
       Bailey argues the district court abused its discretion in submitting the special
interrogatories. We disagree. As described supra, the interrogatories were based on
sufficient evidence at trial Bailey’s speech disrupted the workplace. The
interrogatories asked whether Bailey’s speech “cause[d], or could . . . have caused,
disharmony or disruption in the working relationship between those working for
[DESE],” or “impair[ed] [Bailey’s] ability to perform his duties.” The interrogatories
properly stated the first and sixth factors of the Pickering balancing test. See
Bowman v. Pulaski County Special Sch. Dist., 723 F.2d 640, 644 (8th Cir. 1983)
(listing first factor as “the need for harmony in the office or work place” and sixth
factor as “whether the speech impeded the employee’s ability to perform his or her
duties” (citing Connick, 461 U.S. at 151-52)).

             3.     Application of the Pickering Balancing Test
      Finally, Bailey argues the district court improperly applied the Pickering
balancing test. The test balances the competing interests of the government-employer
and citizen-employee by analyzing six factors:

      (1) the need for harmony in the office or work place; (2) whether the
      government’s responsibilities require a close working relationship to
      exist between the plaintiff and co-workers when the speech in question
      has caused or could cause the relationship to deteriorate; (3) the time,
      manner, and place of the speech; (4) the context in which the dispute
      arose; (5) the degree of public interest in the speech; and (6) whether the
      speech impeded the employee’s ability to perform his or her duties.

Id.
                                         -11-
       Here, the jury answered affirmatively when asked whether Bailey’s speech
during the meeting in Otterson’s office and Bailey’s letter to Vessell caused or could
have caused workplace disharmony. The evidence regarding Bailey’s numerous
conflicts with SLPs, fellow counselors, and his supervisors shows the working
relationships within the DDU were required to be close. Bailey’s speech arose in the
context of a meeting to discuss his conflicts with SLPs, and in the context of an
accusatory letter sent as a complaint criticizing Bailey’s behavior. Bailey’s speech
also lacked sufficient counterbalancing public interest, and was more concerned with
his conflicts with Scully over internal procedures. The jury found Bailey’s speech
“impair[ed] [his] ability to perform his duties.” For these reasons, we hold even if
Bailey’s speech did touch upon a matter of public concern, the Pickering balancing
test weighs in favor of DESE.

III.  CONCLUSION
      For the reasons stated, we affirm the district court’s entry of judgment as a
matter of law in DESE’s favor.
                          ______________________________




                                        -12-